DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are pending. 

Claim Objections
Claim 8 is objected to because of the following informalities:  The grammar of the claim is objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, recites “wherein suspended in aerosol selected from the group ethanol/methanol/isopropanol/butane/LPG or a mixture thereof.”   First, it is unclear what is suspended and second what is the group.
Claim 9 is indefinite because it is unclear whether subsections a-f are steps or components of the emulsion.
	Claim 10 recites “exhibits about 99% inactivation of Escherichia coli:phage MS2 within 60 seconds.   Similarly, claim 11 recites “exhibits about 99% inhibition of SARS-CoV-2 within 5 min incubation time.”  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function of selectively penetration.  It may be a function of one of the components of the formulation as they demonstrate antiviral properties or any combination of the components.   Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy these claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al., ACS Nano 2018, 12, 6429-6442, in view of Zhou et al., Advanced Fiber Materials (2020) 2:123-139.
	Regarding claim 1, Dey et al. teaches multivalent flexible nanogels exhibit broadspectrum antiviral activity.  Title.   Specifically, nanogels in different concentrations (ranging from 50 to 200 µg/mL) were incubated with HSV-1 and had a inhibitory effect up to 90%.  See page 6433, col. 1.   Dey et al. also recognizes that silver and gold nanoparticles and functionalized carbon dots have been used as multivalent inhibitors of viral entry.  See page 6430, col. 1-2. 
Zhou et al. teaches “[a] variety of metal and metal oxide nanoparticles (such as silver, copper, titanium, gold, and zinc) have been introduced as antiviral agents.”  Page 125, col. 2.  In particular 100 ppm Ag NPs were tested (current claim 2).  See page 126, col. 1.  Further, Zhou et al. teaches that “[w]hen Ag NPs-decorated silk fibers were used to contact pathogens, more than 99% of E.coli specimen was destroyed” (current claim 10).  Page 127, col. 2.   Zhou et al. also teaches carbon dots also demonstrate antiviral activity.  See page 131.  By way of example, Zhou et al. teaches that a carbon dot solution with 5 µg/mL concentration exhibited an inhibition rate against virus-infection that exceeded 99%.  See page 131, col. 1.  The carbon dots were functionalized with curcumin.  Id.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Dey et al. and Zhou et al. to arrive at the claimed invention.  In this instance, one of ordinary skill in the art would find motivation to combine the references and have a reasonable expectation of success in the combination because both references teach the types of nanoparticles that have antiviral activity.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Here, a formulation comprising all three types of nanoparticles would have been prima facie obvious to one of ordinary skill in the art as a strategy, with the underlying motivation, to provide a composition with broad spectrum or multifunctional antiviral activity.   To be sure, although none of the references explicitly teach each type of nanoparticles in their respectively ppm concentration ranges recited in claims 1 and 7.  However, absent evidence to the contrary the disclosed concentrations are understood to read on the claimed ranges.  Alternatively, arriving at concentration ranges would have been a matter of optimization since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 6, Zhou et al. teaches “Ag NPs with an average particle size of 33 nm.”  Page 126, col. 1.   

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al., ACS Nano 2018, 12, 6429-6442, in view of Zhou et al., Advanced Fiber Materials (2020) 2:123-139 as applied to claims 1, 2, 6 and 7 above, and further in view of Loczechin et al., ACS Appl. Mater. Interfaces 2019, 11, 42964-42974.
Teachings of Dey et al. and Zhou et al. are discussed above.  Neither reference teaches functionalized carbon quantum dot functionalized are boron or nitrogen doped.
 Loczechin et al. teaches functional carbon quantum dots as medical countermeasure to human coronavirus.  See Title.  By way of example, Loczechin et al. teaches that boronic acid modified CQDs were able to inhibit HIV-1 entry (current claim 3).  See page 42965, col. 1.   
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combined teachings of Dey et al. and Zhou et al. with Loczechin et al. and arrive at the claimed invention.   Here, not only would the rationale of In re Kerkhoven would apply, but it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Regarding claim 5, Loczechin et al. also teaches that CQDs may have an average diameter below 10 nm.  See page 42965, col. 1. 
	 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al., ACS Nano 2018, 12, 6429-6442, in view of Zhou et al., Advanced Fiber Materials (2020) 2:123-139 as applied to claims 1, 2, 6 and 7 above, and further in view of Mahmood et al., AAPS PharmSciTech (2020) 21:285.
Teachings of Dey et al. and Zhou et al. are discussed above.  Neither reference teaches “wherein the nanohydrogel is a hybrid of cross-linkable synthetic polyester and natural polymer.”
Mahmood et al. teaches PEGlyated lipid polymeric nanoparticle-encapsulated acyclovir.   Title.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combined teachings of Dey et al. and Zhou et al. with Mahmood et al. and arrive at the claimed invention.   Here, not only would the rationale of In re Kerkhoven would apply, but it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618